       Case 1:16-cr-00209-SHR Document 113 Filed 05/12/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                :    Crim. No. 1:16-cr-209
                                        :
                                        :
                 v.                     :
                                        :
ANDREW MANGANAS                         :   Judge Sylvia H. Rambo

                                  ORDER
      Before the court is the Expedited Motion for Reduction in Sentence Pursuant

to 18 U.S.C. § 3582(c)(A)(1) (Doc. 95) filed by Defendant Andrew Manganas. For

the reasons outlined in the accompanying memorandum, the motion is hereby

DENIED.

                                                    /s/ Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge
Date: May 12, 2020
